Case 19-61608-grs      Doc 825     Filed 07/28/20 Entered 07/28/20 16:17:10            Desc Main
                                   Document     Page 1 of 4



                UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF KENTUCKY
                        LONDON DIVISION
                                :
IN RE:                          :                CASE NO. 19-61608
                                :
AMERICORE HOLDINGS, LLC et al,  :                       CHAPTER 11
                                :              (Jointly Administered)
       DEBTORS.                 :
                                :       JUDGE GREGORY R. SCHAAF

  LIMITED OBJECTION TO CHAPTER 11 TRUSTEE’S AMENDED MOTION FOR
 ENTRY OF AN ORDER AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF
          THE DEBTORS’ ASSETS (ST. ALEXIUS) [Related Doc. 744]

TO THIS HONORABLE COURT:

       Toby Mug Financing LLC (“Toby Mug”), for its Limited Objection to the Chapter 11

Trustee’s Amended Motion for Entry of an Order Authorizing the Sale of Substantially All of the

Debtors’ Assets (St. Alexius) in Accordance with Approved Bid Procedures, as Modified; (B)

Authorizing the Assumption and Assignment of Executory Contracts and Unexpired Leases in

Accordance with the Bid Procedures [Doc. 744; the “Amended Sale Motion”].

       1.      At the July 16, 2020 hearing on the Trustee’s Motion to seek authorization of SA

Acquisition Group LLC (“SA”) as the “Stalking Horse Bidder” and other related relief [Doc.

737], counsel for the Trustee (Ms. Elizabeth Green) clarified on the record that a material term of

the Asset Purchase Agreement previously tendered by SA [Doc. 737-1; the “SA APA”) – one

which materially affects Toby Mug – had been modified consistent with the parties’ direct

discussions. Notably, counsel for the Trustee clarified that instead of seeking to “refinance” the

debt owed to Toby Mug with the continuation of Toby Mug’s liens as “Permitted Exceptions”

from the “free and clear” provisions of the proposed sale, SA had instead decided to pay off the




                                                1
Case 19-61608-grs           Doc 825       Filed 07/28/20 Entered 07/28/20 16:17:10                        Desc Main
                                          Document     Page 2 of 4



Toby Mug secured debt in full at closing as part of the allocated purchase price,1 and

consequently striking the Toby Mug liens from the list of “Permitted Exceptions.” This would

increase the cash component of SA’s stalking horse bid (to approximately $18.62 million, less a

handful of other allowances and adjustments as outlined therein) See Doc. 737-1, p. 6)

         2.       To date, Toby Mug has not yet seen a final fully-executed version of the SA APA

reflecting this modification. While Toby Mug does not doubt the representations of the parties, it

must nonetheless reserve its rights based upon these representations which contradict the current

form of the SA APA, and any finally executed APA by SA Acquisition that is approved by this

Court must reflect this stated modification of terms.

         3.       As of the time of filing this Limited Objection2, only one other potential bidder

has been identified to the parties-in-interest. Third Friday Total Return Fund, L.P. (“Third

Friday”), has apparently submitted an asset purchase agreement (the “Third Friday APA”; see

Doc. 815-8) to the Trustee. It contains a term that is identical to the SA APA concerning the

treatment of Toby Mug (the assumption of the Debtors’ obligations to Toby Mug and inclusion

of the liens securing such as “Permitted Exceptions” to the otherwise “free and clear” sale3).

         4.       Toby Mug has not reached any agreement with Third Friday concerning this

treatment; given that this proposal would exclude Toby Mug from receiving any distribution

from the cash sale price offered by Third Friday which includes assets encumbered by Toby

Mug’s valid liens – in violation of Section 363 and applicable bankruptcy law – the Court cannot


1
  For more information, see Toby Mug’s OBJECTION AND RESERVATION OF RIGHTS TO “CHAPTER 11
TRUSTEE’S MOTION TO APPROVE DESIGNATION OF STALKING HORSE BIDDER (ST. ALEXIUS) AND
BREAK-UP FEE IN ACCORDANCE WITH APPROVED BID PROCEDURES AND SALE MOTION” [Doc.
755], which was withdrawn without prejudice [Doc. 756] based on the subsequent assurances of the involved
parties.
2
  As of present, Toby Mug has not been informed of the identity of the successful bidder.
3
  This term appears inconsistent with one of the “conditions” contained in the commitment letters identified by Third
Friday. See Doc. 822-4, p. 2 (“Lender shall receive a senior perfected interest in all real estate properties… .”); Doc.
822-5, p. 2 (“Clear title allowing a first mortgage on all properties of St. Alexius Hospital … .”).

                                                           2
Case 19-61608-grs              Doc 825      Filed 07/28/20 Entered 07/28/20 16:17:10         Desc Main
                                            Document     Page 3 of 4



approve the Third Friday APA as presently authored absent Toby Mug’s consent. Moreover,

even if Toby Mug does consent, such consent does not waive any other accrued rights inter alia

the right to act upon the default in the promissory note and enforce its state-court remedies,

unless separately agreed to.

           5.       Additionally, Toby Mug has previously filed a “Notice of Claim of Lien” [Doc.

553], with the effective date of the $1,549,849.93 balance due and owing being June 1, 2020.

The Notice of Claim of Lien specifically stated that this figure would continue to increase in

accordance with the applicable loan documents. Further, both the SA APA and the Third Friday

APA specifically label this figure as “estimated.” [Doc. 737-1, p. 16; Doc. 815-8, p. 17]

           6.       Since June 1, 2020, additional interest4 and attorneys’ fees have accrued on the

obligation, which will be at least $1,623,290.63 as of August 1, 2020, subject to additional

estimated sum of attorneys’ fees of approximately $10,000.00 through August 1, 2020 (the exact

amount of which will be known and precisely calculated by closing). Toby Mug has not agreed

to any reduction of its secured claim. Further, no party-in-interest objected to or otherwise

challenged either a) the validity of the amounts demonstrated in the Notice of Claim of Lien; or

b) the continued accrual of interest and attorneys’ fees as part of the Debtors’ loan obligations.

           7.       In the event that the foregoing term is not ultimately reflected in any transactional

document presented to this Court for approval, Toby Mug conditionally objects to any purported

allocation of the net sale proceeds. The versions of the SA APA and the Third Friday APA filed

with the Court each omit several key schedules, chief among them being a “Schedule 11.5”

which purports to assign certain values to assets from the stated purchase price. The most recent

known appraisal of the land parcels on which Toby Mug holds a first-priority security interest

upon exceeds the amount due and owing to Toby Mug. Further, the Debtors’ schedules purport

4
    The interest per diem is calculated at $1,041.67.

                                                        3
Case 19-61608-grs        Doc 825    Filed 07/28/20 Entered 07/28/20 16:17:10               Desc Main
                                    Document     Page 4 of 4



to value St. Alexius’ hospital property (the “Broadway Campus”) at $43 million; Toby Mug

holds a second-priority security interest upon the remaining parcels comprising the Broadway

Campus and the Jefferson Campus, and a proper allocation of the purchase price to these real

property assets more than exceeds the amount needed to pay off in full the $9.7 million secured

claim of Pelorus Equity Group, LLC, as reached in its compromise with the Trustee.

         WHEREFORE, Toby Mug objects to the Amended Sale Motion, on the basis set forth

herein; and requests that the Amended Sale Motion be OVERRULED unless the foregoing

objections are cured by the Trustee; and Toby Mug requests such further relief as is just and

appropriate under the circumstances.

         Dated this 28th day of July, 2020.

                                              FOWLER BELL PLLC

                                              /s/ Matthew D. Ellison
                                              Taft A. McKinstry, Esq.
                                              Matthew D. Ellison, Esq.
                                              300 West Vine Street, Suite 600
                                              Lexington, KY 40507-1751
                                              Telephone:    (859) 252-6700
                                              Facsimile:    (859) 255-3735
                                              Email: MEllison@Fowlerlaw.com
                                              ATTORNEYS FOR TOBY MUG
                                              FINANCING, LLC

                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served this the 28th day of July, 2020,
electronically in accordance with the method established under this Court’s CM/ECF
Administrative Procedures upon all parties in the electronic filing system in this case.

                                              /s/ Matthew D. Ellison
                                              ATTORNEYS FOR TOBY MUG
                                              FINANCING, LLC


4822-4791-5197, v. 1


                                                 4
